     Case 4:18-cv-00885-P Document 92 Filed 10/21/20                             Page 1 of 5 PageID 1305



                                 IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION


TERRENCE M. BROWN,                                           §
                                                             §
                    Plaintiff,                               §
                                                             §
VS.                                                          §    NO. 4:18-CV-885-P
                                                             §
UNITED STATES OF AMERICA,                                    §
                                                             §
                    Defendant.                               §


                                  MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of United States of America for summary

judgment. The court, having considered the motion, the response of plaintiff, Terrence M.

Brown, the reply, the sur-reply, the cases cited in plaintiff's motion for the court to take judicial

notice (filed November 15, 2019), the record, and applicable authorities, finds that the motion

should be granted.

                                                   BACKGROUND

           On October 20, 2018, plaintiff filed his complaint in this action. Doc. 1 1. In it, he asserts

a claim under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 ("FTCA" or "Act"),

arising out of the treatment he received at the Federal Medical Center Fort Worth, Texas

("FMC"), in 2017 for scabies. The complaint reflects that plaintiff exhausted his administrative

remedies by filing and pursuing claims dated November 24 and December 24, 2017. Doc. 1, Exs.

1 & 4.




1
    The "Doc. __" reference is to the number of the item on the docket in this action.
   Case 4:18-cv-00885-P Document 92 Filed 10/21/20                  Page 2 of 5 PageID 1306



          Plaintiff alleges that on November 8, 2017, he was forced to take six Ivermectin pills,

which caused him to experience extreme nausea and dizziness. Doc. 1 at ¶¶ 14, 16. He

subsequently passed out on two occasions and continues to experience extreme dizziness and

nausea and feeling lethargic. Id. ¶¶ 20-23. On November 17, 2017, movant was transported to a

local hospital where an emergency room doctor advised him that Ivermectin might have caused

damage to his heart muscle tissues and that he should see a cardiologist. Id. ¶¶ 27-28. He

received no follow-up treatment with a cardiologist despite his continued extreme dizziness and

nausea. Id. ¶ 31.

          Plaintiff seeks to recover damages associated with "the forced medical treatment for

something [he] did not have" and the failure to follow up on the side effects. Doc. 1 at 10 & Ex.

1 at 5.

                                   GROUNDS OF THE MOTION

          The government alleges that plaintiff cannot demonstrate that it was negligent in the

medical treatment provided to plaintiff. Specifically, (1) plaintiff's medical records demonstrate

that it was appropriate to treat him for a possible scabies infection; (2) the evidence does not

indicate that Ivermectin caused plaintiff's medical symptoms; and (3) plaintiff was provided

medical treatment on multiple occasions for his symptoms. Doc. 48.

                      APPLICABLE SUMMARY JUDGMENT PRINCIPLES

          Rule 56(a) of the Federal Rules of Civil Procedure provides that the court shall grant

summary judgment on a claim or defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The movant bears the initial burden of pointing

out to the court that there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett,
  Case 4:18-cv-00885-P Document 92 Filed 10/21/20                      Page 3 of 5 PageID 1307



477 U.S. 317, 323, 325 (1986). The movant can discharge this burden by pointing out the

absence of evidence supporting one or more essential elements of the nonmoving party's claim,

"since a complete failure of proof concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial." Id. at 323. Once the movant has carried its burden

under Rule 56(a), the nonmoving party must identify evidence in the record that creates a

genuine dispute as to each of the challenged elements of its case. Id. at 324; see also Fed. R. Civ.

P. 56(c) ("A party asserting that a fact . . . is genuinely disputed must support the assertion by . . .

citing to particular parts of materials in the record . . . . ."). If the evidence identified could not

lead a rational trier of fact to find in favor of the nonmoving party as to each essential element of

the nonmoving party's case, there is no genuine dispute for trial and summary judgment is

appropriate. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 597 (1986).

        The mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment. Anderson, 477 U.S. at 247-48.

Moreover, "[w]hen opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary judgment." Scott v.

Harris, 550 U.S. 372, 380 (2007).

                                              ANALYSIS

        The FTCA gives federal courts jurisdiction over claims against the United States for

money damages for injuries caused by the negligent or wrongful act or omission of a government

employee under circumstances where the United States, if a private person, would be liable to

the claimant in accordance with the law of the place where the act or omission occurred.

Sheridan v. United States, 487 U.S. 392, 398 (1988) (quoting 28 U.S.C. § 1346(b)). Because
    Case 4:18-cv-00885-P Document 92 Filed 10/21/20                          Page 4 of 5 PageID 1308



plaintiff's alleged injuries occurred at FMC, Texas law applies. 2 Ayers v. United States, 750 F.2d

449, 452 n.1 (5th Cir. 1985).

        Texas law imposes on treating physicians a duty to exercise that degree of care which a

general practitioner of ordinary prudence and skill, practicing in the community or similar

community, would have exercised in the same or similar circumstances. Edwards v. United

States, 519 F.2d 1137, 1139 (5th Cir. 1975). The plaintiff bears the burden of proving (1) the

physician's duty to act according to an applicable standard of care, (2) a breach of that standard

of care, (3) injury, and (4) causation. Hannah v. United States, 523 F.3d 597, 601 (5th Cir. 2008).

Standard of care is the threshold issue and must be established by expert testimony unless the

mode or form of treatment is a matter of common knowledge or is within the experience of a lay

person. Id., 523 F.3d at 601-02; Quijano v. United States, 325 F.3d 564, 567 (5th Cir. 2003).

Expert testimony is also required to establish that the breach proximately caused the harm

suffered by the plaintiff. Guile v. United States, 422 F.3d 221, 225 (5th Cir. 2005); Garza v.

Levin, 769 S.W.2d 644, 646 (Tex. App.—Corpus Christi 1989, writ denied). Plaintiff

acknowledges this burden. Doc. 52 at 4.

        Despite plaintiff's protestations to the contrary, this is not the type of case where breach

and causation can be determined without expert testimony. See Haddock v. Arnspiger, 793

S.W.2d 948, 951 (Tex. 1990) (giving as examples operating on the wrong part of the body or

leaving sponges within a body). That one can "google" a host of information about a condition

does not bring it withing common knowledge such that expert testimony is not required.

        In this case, the record reflects that plaintiff suffers from a number of medical issues,

some of which may be related to the conditions about which he complains. He exhibited


2
 The court is applying Texas substantive law, not procedure, as plaintiff fears. See Doc. 59. The government does
not contend that plaintiff has failed to adequately plead his claim.
  Case 4:18-cv-00885-P Document 92 Filed 10/21/20                 Page 5 of 5 PageID 1309



symptoms associated with scabies, as did his roommate, and was treated accordingly. He has not

established the standard of care in such a situation, shown that the government breached that

standard of care, or shown that the breach caused him harm. Nor has he shown that within the

time period at issue the government breached a particular standard of care by failing to provide

treatment and that such failure caused him harm. See Reynolds v. Warthan, 896 S.W.2d 823, 826

(Tex. App.—Tyler 1995, no writ) (affirming directed verdict in favor of doctor on medical

malpractice claim when plaintiff failed to provide expert testimony for alleged negligent

treatment of scabies).

                                             ORDER

       The court ORDERS that the government's motion for summary judgment be, and is

hereby, granted; that plaintiff take nothing on his claims against the government; and that such

claims be, and are hereby, dismissed with prejudice.

       SIGNED October 21, 2020.




                             Mark T. Pittman
                             UNITED STATES DISTRICT JUDGE
